DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bruce B. Vance (Reg. No. 66,187) on 09/07/2022. The application has been amended as follows: 

1.	(Currently Amended)  A method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a network, a configuration related to reordering statistics, wherein the configuration comprises a reporting threshold;
receiving, from the network, a packet data convergence protocol (PDCP) protocol data unit (PDU);
identifying a PDCP service data unit (SDU) from the PDCP PDU;
storing the PDCP SDU in a buffer;
delivering the stored PDCP SDU to an upper layer with respect to a PDCP layer based on the stored PDCP SDU being in-sequence;
starting a reordering timer based on identifying at least one PDCP SDU stored in the buffer and not delivered to the upper layer;
stopping the reordering timer based on delivering the at least one PDCP SDU to the upper layer;
delivering one or more PDCP SDUs stored in the buffer to the upper layer upon an expiry of the reordering timer;
determining a reordering intensity (RI) which is a total duration for which the reordering timer is running in a predefined time window divided by a length of the predefined time window; and
transmitting, to the network, information for the RI based on the RI exceeding the reporting threshold,
wherein the configuration comprises a reporting interval and information informing the wireless device of a start time and an end time of each of non-overlapping consecutive windows with a fixed size,
wherein the determining of the RI comprises determining the RI in a time window including a current time among the non-overlapping consecutive windows, and
wherein the transmitting of the information for the RI comprises transmitting the information for the RI at the reporting interval.

2–3.	(Canceled)
4.	(Previously Presented)  The method of claim 1, wherein the reordering statistics comprise at least one of the RI, a reordering frequency (RF), or a reordering delay (RD),
wherein the RF is a number of times the reordering timer is started during the predefined time window, and
wherein the RD is an exponential weighted moving average of an instantaneous reordering delay.

5.	(Previously Presented)  The method of claim 4, wherein the RD at a time t is defined by the following equation:

RD(t) =                         
                            
                                
                                    1
                                    -
                                    β
                                
                            
                             
                            R
                            D
                            
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            β
                             
                            r
                            d
                            (
                            t
                            )
                        
                    

wherein the RD(t) is the RD at the time t,                         
                            β
                        
                     is a weight value for the instantaneous reordering delay, RD(t-1) is the RD at a time t-1, and rd(t) is the instantaneous reordering delay at the time t.

6.	(Previously Presented)  The method of claim 1, wherein the predefined time window comprises at least one of:
a first time window that is a time duration from a constant duration before a current time to the current time; or
a second time window including the current time among non-overlapping consecutive windows with a fixed size.

7.	(Previously Presented)  The method of claim 1, wherein the configuration comprises at least one of:
information informing the wireless device which metric of the reordering statistics is required to be measured; or
a reporting interval at which the reordering statistics is reported.

8.	(Previously Presented)  The method of claim 7, wherein the configuration comprises a pre-defined condition, and
wherein the pre-defined condition comprises at least one of the reporting interval or the reporting threshold.

9.	(Previously Presented)  The method of claim 1, wherein the configuration comprises a reporting interval and a constant duration,
wherein the determining of the RI comprises determining the RI in a time window from the constant duration before a current time to the current time, and
wherein the transmitting of the information for the RI comprises transmitting the information for the RI at the reporting interval.

10.	(Canceled)

11.	(Previously Presented)  The method of claim 1, wherein the configuration comprises a constant duration, and
wherein the determining of the RI comprises determining the RI in a time window from the constant duration before a current time to the current time.

12.	(Previously Presented)  The method of claim 1, wherein the configuration comprises information informing the wireless device of a start time and an end time of each of non-overlapping consecutive windows with a fixed size, and
wherein the determining of the RI comprises determining the RI in a time window including a current time among the non-overlapping consecutive windows.

13.	(Previously Presented)  The method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network, or autonomous vehicles other than the wireless device.

14.	(Currently Amended)  A wireless device in a wireless communication system comprising:
a transceiver;
a memory; and
at least one processor operatively coupled to the transceiver and the memory, and configured to:
control the transceiver to receive, from a network, a configuration related to reordering statistics, wherein the configuration comprises a reporting threshold;
control the transceiver to receive, from the network, a packet data convergence protocol (PDCP) protocol data unit (PDU);
identify a PDCP service data unit (SDU) from the PDCP PDU;
store the PDCP SDU in a buffer;
deliver the stored PDCP SDU to an upper layer with respect to a PDCP layer based on the stored PDCP SDU being in-sequence;
start a reordering timer based on identifying at least one PDCP SDU stored in the buffer and not delivered to the upper layer;
stop the reordering timer based on delivering the at least one PDCP SDU to the upper layer;
deliver one or more PDCP SDUs stored in the buffer to the upper layer upon an expiry of the reordering timer;
determine a reordering intensity (RI) which is a total duration for which the reordering timer is running in a predefined time window divided by a length of the predefined time window; and
control the transceiver to transmit, to the network, information for the RI based on the RI exceeding the reporting threshold,
wherein the configuration comprises a reporting interval and information informing the wireless device of a start time and an end time of each of non-overlapping consecutive windows with a fixed size, and
wherein the at least one processor is further configured to:
determine the RI in a time window including a current time among the non-overlapping consecutive windows; and
control the transceiver to transmit the information for the RI at the reporting interval.

15.	(Currently Amended)  A processor for a wireless device in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising:
receiving, from a network, a configuration related to reordering statistics, wherein the configuration comprises a reporting threshold;
receiving, from the network, a packet data convergence protocol (PDCP) protocol data unit (PDU);
identifying a PDCP service data unit (SDU) from the PDCP PDU; 
storing the PDCP SDU in a buffer;
delivering the stored PDCP SDU to an upper layer with respect to a PDCP layer based on the stored PDCP SDU being in-sequence;
starting a reordering timer based on identifying at least one PDCP SDU stored in the buffer and not delivered to the upper layer;
stopping the reordering timer based on delivering the at least one PDCP SDU to the upper layer;
delivering one or more PDCP SDUs stored in the buffer to the upper layer upon an expiry of the reordering timer;
determining a reordering intensity (RI) which is a total duration for which the reordering timer is running in a predefined time window divided by a length of the predefined time window; and
transmitting, to the network, information for the RI based on the RI exceeding the reporting threshold,
wherein the configuration comprises a reporting interval and information informing the wireless device of a start time and an end time of each of non-overlapping consecutive windows with a fixed size,
wherein the determining of the RI comprises determining the RI in a time window including a current time among the non-overlapping consecutive windows, and
wherein the transmitting of the information for the RI comprises transmitting the information for the RI at the reporting interval.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “a configuration related to reordering statistics, wherein the configuration comprises a reporting threshold; a packet data convergence protocol (PDCP) protocol data unit (PDU); identifying a PDCP service data unit (SDU) from the PDCP PDU;
storing the PDCP SDU in a buffer; delivering the stored PDCP SDU to an upper layer with respect to a PDCP layer based on the stored PDCP SDU being in-sequence;
starting a reordering timer based on identifying at least one PDCP SDU stored in the buffer and not delivered to the upper layer; stopping the reordering timer based on delivering the at least one PDCP SDU to the upper layer; delivering one or more PDCP SDUs stored in the buffer to the upper layer upon an expiry of the reordering timer;
determining a reordering intensity (RI) which is a total duration for which the reordering timer is running in a predefined time window divided by a length of the predefined time window; and transmitting, to the network, information for the RI based on the RI exceeding the reporting threshold, a reporting interval and information informing the wireless device of a start time and an end time of each of non-overlapping consecutive windows with a fixed size, wherein the determining of the RI comprises determining the RI in a time window including a current time among the non-overlapping consecutive windows, and wherein the transmitting of the information for the RI comprises transmitting the information for the RI at the reporting interval” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,14 and 15. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468